UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7708



ANTHONY HALL,

                                               Plaintiff - Appellant,

             versus


PRISON HEALTH SERVICES, Medical Provider for
Sussex   II   State  Prison;   DOCTOR  ULEP,
Institutional Physician,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00177-RGD)


Submitted:    November 22, 2006           Decided:     December 14, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Hall, Appellant Pro Se. Elizabeth Martin Muldowney, RAWLS
& MCNELIS, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Hall appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       Hall v. Prison

Health Servs., No. 2:05-cv-00177-RGD (E.D. Va. Sept. 26, 2006). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -